NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.

Response to Amendment
	The Amendment filed August 31, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(a) rejection previously set forth in the Final Office Action mailed June 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 11, 14, 15, and 18 are objected to because of informalities.
Claims 1-4, 8, 11-14, and 18 are rejected under 35 U.S.C. 103 as unpatentable.
Claims 5-7, 9, 10, 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim.	
	
Claim Objections
Claims 1 and 11 objected to because of the following informalities:  
Claim 1 recites “wherein the controller receives a write command from the host.” The claim limitation should recite “a host.”  
Claim 11 recites “receiving a write command from the host.” The claim limitation should recite “a host.” 
Claim 11 recites “…or the second mapping table of the flash memory, or reading a second mapping table of the flash memory.” The claim should recite “or reading a second mapping table of the flash memory.” 
Claims 14, 15, and 18 recite “the RAM.” Claims 15 and 18 depend from claim 14, therefore, claim 14 should recite “a RAM.”
Appropriate correction is required.

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. (MPEP 211.04 II)
Claim 11 is a method claim that recites contingent limitations. The performing of the contingent steps need not be carried out in order for the claimed method to be performed. For example, independent claim 11 recites “when the data to be written by the write command is the system data, transmitting a confirm message to the host after the system data is completely stored in the flash memory; and when executing a sudden power-off recovery (SPOR) operation, reading and transmitting the system data to the host according to a first mapping table or a second mapping table of the flash memory.” The recited limitations do not need to be performed for the other limitations in the claim to be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2012/0246394), Tanpairoj et al. (US 2019/0129641), and Zhou (US 2019/0102291).
Regarding claim 1, Ou discloses: 
A data storage device, comprising: 
…a flash memory (FIG. 4 Flash memory 404), comprising a plurality of blocks ([0023] The flash memory 404 comprises a plurality of blocks for data storage)…
a controller, coupled…the flash memory (FIG. 4 Controller 402), wherein the controller receives a write command from the host (FIG. 6 Step 606 Receiving write data from a host) and determines whether data to be written by the write command is a system data or a normal data (FIG. 6 606 Determining a target block group corresponding to the logical address section corresponding to the write data from the block groups; [0024] When the controller 402 determines the write data to be system data with high importance, because system data has a low tolerance for data errors, the controller 402 selects the second block group with a low erase count as the target block group for storing the write data to ensure the correctness of the system data. When the controller 402 determines the write data to be user data with low importance, because user data has a high tolerance for data errors, the controller 402 selects the first block group with a high erase count as the target block group for storing the write data),
Ou teaches a flash memory coupled to a controller that receives a write command from a host and determines whether the write data is system data or normal data. Ou does not appear to explicitly teach “a random access memory (RAM); …wherein each of the blocks comprises a plurality of pages; and a controller, coupled to the RAM and the flash memory…wherein:  when the data to be written by the write command is the system data, the controller transmits a confirm message to the host after the system data is completely stored in the flash memory, when the controller executes a sudden power-off recovery (SPOR) operation, the controller reads a first mapping table of the flash memory, and reads and transmits the system data to the host according to the first mapping table of the flash memory, or the controller reads a second mapping table of the flash memory and reads and transmits the system data to the host according to the second mapping table of the flash memory.” However, Tanpairoj et al. disclose:
a random access memory (RAM) ([0022] one or more volatile or non-volatile random-access memory (RAM) memory device, such as dynamic RAM (DRAM)); 
…wherein each of the blocks comprises a plurality of pages ([0012] The flash memory arrays can include a number of blocks of memory cells organized into a number of physical pages); and 
a controller, coupled to the RAM and the flash memory (FIG. 1 Memory Controller coupled to NAND and DRAM (not shown); [0022] Electronic devices can be broken down into several main components: a processor (e.g., a central processing unit (CPU) or other main processor); memory (e.g., one or more volatile or non-volatile random-access memory (RAM) memory device, such as dynamic RAM (DRAM), mobile or low-power double-data-rate synchronous DRAM (DDR SDRAM), etc.); and a storage device (e.g., non-volatile memory (NVM) device, such as flash memory…))…
Ou and Tanpairoj et al. are analogous art because Ou and Tanpairoj et al. teach writing to flash memory.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Ou and Tanpairoj et al. before him/her, to modify the teachings of Ou with the teachings of Tanpairoj et al. in order implement a memory controller coupled to RAM and flash, as is known in the art.
The combination of Ou and Tanpairoj et al. teach a flash memory and a RAM coupled to a controller that receives a write command from a host and determines whether the write data is system data or normal data. Ou and Tanpairoj et al. do not appear to explicitly teach “when the data to be written by the write command is the system data, the controller transmits a confirm message to the host after the system data is completely stored in the flash memory, when the controller executes a sudden power-off recovery (SPOR) operation, the controller reads a first mapping table of the flash memory, and reads and transmits the system data to the host according to the first mapping table of the flash memory, or the controller reads a second mapping table of the flash memory and reads and transmits the system data to the host according to the second mapping table of the flash memory.” However, Zhou discloses:
when the data to be written by the write command is the system data, the controller transmits a confirm message to the host after the system data is completely stored in the flash memory (FIG. 3 S312 After Success programming (S310), Send the physical address (such as PBA) or the space that the controller 102 allocates in step S308 to the host 106 and inform the host 106 that the write command is completed), 
(Examiner’s note:  the claim as written requires only reading of the first or the second mapping table when the controller executes a SPOR operation) the controller reads a second mapping table of the flash memory and reads and transmits the system data to the host according to the second mapping table of the flash memory ([0038] the controller 102 reads all metadata stored in the non-volatile memory 100 or a portion of the metadata stored in the non-volatile memory 100 and writes the metadata to the completion queue 112. Unlike a read command, a metadata read command does not involve the user's data and may be used in rebuilding the mapping table 116. In the metadata completely read from the non-volatile memory 100, logical addresses (e.g., LBAs) corresponding to all physical addresses (e.g., PBAs) are available. The metadata read command may be requested and written to the command queue 110 by the microprocessor 108 during a power-on procedure, or a power recovery procedure (required because of an unexpected power-down event). According to the information returned from the device and stored in the completion queue 112, the microcontroller 108 rebuilds the mapping table 116; [0025] A mapping table 116 (i.e. a second mapping table) is maintained in the system memory 114, which shows the mapping relationship between logical address (for example, logical block address LBA, for host 106 end identification) and physical space of the non-volatile memory 100 (for example, physical blocks numbered by PBAs)).
Ou, Tanpairoj et al., and Norman are analogous art because Ou, Tanpairoj et al., and Zhou teach writing to flash memory.

Regarding claim 2, Ou further discloses: 
The data storage device as claimed in claim 1, wherein: 
the flash memory comprises a plurality of logical partitions (FIG. 3 Logical addresses 0-P, P-Q, and Q-N are logical partitions of the logical host addresses), the controller…sets up the logical partitions to be a system partition (FIG. 3 Logical addresses 0-P and P-Q are system partitions) or a data partition (FIG. 3 Logical addresses Q-N is a data partition) respectively based on the setting command (FIG. 6 step 604 Dividing logical addresses into a plurality of logical address sections respectively to the block groups; [0026] the address range of the flash memory 404 used by the host 450 is divided into three address sections).
Ou and Zhou do not appear to explicitly teach “the controller receives a setting command from the host and sets up the logical partitions.” However, Tanpairoj et al. further disclose: 
(FIG. 5 Step 510 Receive Command from a Host to Create a Physical Partition; Step 515 Create a Logical Partition Instead)…
Regarding claim 3, Ou further discloses: 
The data storage device as claimed in claim 2, wherein: 
the controller determines whether the data to be written by the write command is the system data or the normal data according to the logical partition which is assigned by the write command (FIG. 6 606 Determining a target block group corresponding to the logical address section corresponding to the write data from the block groups), the data to be written is determined to be the system data when the logical partition assigned by the write command corresponds to the system partition ([0024] When the controller 402 determines the write data to be system data with high importance, because system data has a low tolerance for data errors, the controller 402 selects the second block group with a low erase count as the target block group for storing the write data to ensure the correctness of the system data; [0027] The controller 402 can therefore determine the importance of write data according to whether the logical address of the write data falls in the first address section, the second address section, or the third address section. The controller 402 can then find a target block group with erase counts corresponding to the importance of the write data), and the data to be written is determined to be the normal data when the logical partition assigned by the write command corresponds to the data partition ([0024] When the controller 402 determines the write data to be user data with low importance, because user data has a high tolerance for data errors, the controller 402 selects the first block group with a high erase count as the target block group for storing the write data).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ou, Tanpairoj et al., and Zhou, as applied to claim 1 above, and further in view of Kim et al. (US 2019/0079830).
Regarding claim 4, Ou further discloses: 
The data storage device as claimed in claim 1, wherein: 
the controller writes the data to be written by the write command to a current block of the blocks (FIG. 6 step 312 Writing the write data to the target block)…
Ou, Tanpairoj et al., and Norman do not appear to explicitly teach the controller… “maintains the first mapping table in the RAM, the first mapping table is configured to record a mapping relationship between a physical address and a logical address of each page of the current block.” However, Kim et al. disclose:
and maintains the first mapping table in the RAM (FIG. 2 P2L; [0053] The P2L mapping data chunk P2L_MR1…may be managed in the working memory 111), the first mapping table is configured to record a mapping relationship between a physical address and a logical address of each page of the current block ([0051]).
Ou, Tanpairoj et al., Norman, and Kim et al. are analogous art because Ou, Tanpairoj et al., Zhou, and Kim et al. et al. teach writing to flash memory.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Ou, Tanpairoj et al., Zhou, and Kim et al. before him/her, to modify the combined teachings of Ou, Tanpairoj et al., and Zhou with the teachings of Kim et al. because recording a mapping relationship between a physical address and a logical 
Regarding claim 8, Ou further discloses:
The data storage device as claimed in claim 4, wherein: 
when the data to be written by the write command is the system data, the controller writes the system data to the current block ([0024])…
However, Ou and Tanpairoj et al. do not appear to explicitly teach while Zhou further discloses:
and transmits the confirm message to the host after storing the first mapping table ([0038]).
Ou, Tanpairoj et al., and Zhou do not appear to explicitly teach the controller…“stores the first mapping table in the RAM to the flash memory.” However, Kim et al. further disclose:
stores the first mapping table in the RAM to the flash memory ([0054] The controller 110 may store the P2L mapping data chunk P2L_MR1…in the storage medium 120), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Ou, Tanpairoj et al., Zhou, and Kim et al. before him/her, to modify the combined teachings of Ou, Tanpairoj et al., and Zhou with the teachings of Kim et al. because storing the first mapping table in the flash memory would protect the data from a sudden power-off.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ou and Zhou.
Regarding claim 11, Ou discloses: 
(FIG. 4 Flash memory 404) and a controller (FIG. 4 Controller 402), the data storage method comprising: 
receiving a write command from the host (FIG. 6 Step 606 Receiving write data from a host); 
determining whether data to be written by the write command is a system data or a normal data (FIG. 6 606 Determining a target block group corresponding to the logical address section corresponding to the write data from the block groups; [0024] When the controller 402 determines the write data to be system data with high importance, because system data has a low tolerance for data errors, the controller 402 selects the second block group with a low erase count as the target block group for storing the write data to ensure the correctness of the system data. When the controller 402 determines the write data to be user data with low importance, because user data has a high tolerance for data errors, the controller 402 selects the first block group with a high erase count as the target block group for storing the write data); 
Ou teaches a method applied to a flash memory and a controller in which a write command is received from a host and a determination is made as to whether the write data is system data or normal data. Ou does not appear to explicitly teach “when the data to be written by the write command is the system data, transmitting a confirm message to the host after the system data is completely stored in the flash memory; and when executing a sudden power-off recovery (SPOR) operation, reads a first mapping table of the flash memory, and reading and transmitting the system data to the host according to the first mapping table or the second mapping table of the flash memory, or reading a second mapping table of the flash memory and reading and transmitting the system data to the host according to the second mapping table of the flash memory.” However, Zhou discloses:
when the data to be written by the write command is the system data (Examiner’s note:  as discussed supra, the limitation is a contingent limitation and does not need to be performed in order to perform the claimed method), transmitting a confirm message to the host after the system data is completely stored in the flash memory (FIG. 3 S312 After Success programming (S310), Send the physical address (such as PBA) or the space that the controller 102 allocates in step S308 to the host 106 and inform the host 106 that the write command is completed); and 
when executing a sudden power-off recovery (SPOR) operation (Examiner’s note:  as discussed supra, the limitation is a contingent limitation and does not need to be performed in order to perform the claimed method), reads a first mapping table of the flash memory, and reading and transmitting the system data to the host according to the first mapping table or the second mapping table of the flash memory, or (Examiner’s note:  the claim as written requires only reading of the first or the second mapping table when the controller executes a SPOR operation) reading a second mapping table of the flash memory and reading and transmitting the system data to the host according to the second mapping table of the flash memory ([0038] the controller 102 reads all metadata stored in the non-volatile memory 100 or a portion of the metadata stored in the non-volatile memory 100 and writes the metadata to the completion queue 112. Unlike a read command, a metadata read command does not involve the user's data and may be used in rebuilding the mapping table 116. In the metadata completely read from the non-volatile memory 100, logical addresses (e.g., LBAs) corresponding to all physical addresses (e.g., PBAs) are available. The metadata read command may be requested and written to the command queue 110 by the microprocessor 108 during a power-on procedure, or a power recovery procedure (required because of an unexpected power-down event). According to the information returned from the device and stored in the completion queue 112, the microcontroller 108 rebuilds the mapping table 116; [0025] A mapping table 116 (i.e. a second mapping table) is maintained in the system memory 114, which shows the mapping relationship between logical address (for example, logical block address LBA, for host 106 end identification) and physical space of the non-volatile memory 100 (for example, physical blocks numbered by PBAs)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Ou and Zhou before him/her, to modify the teachings of Ou with the teachings of Zhou in order to notify the host that the system data has been stored in the data storage device. Furthermore transmitting the system data to the host when the controller executes a sudden power-off recovery enables the host to rebuild the logical to physical mapping table. By storing the data on the host, the host does not have to consider the allocation rules of the non-volatile memory ([0041]). The combination enables the resource-consuming applications based on the mapping table performed by the host to benefit from the strong computation power of the host ([0023]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ou and Zhou, as applied to claim 11 above, and further in view of Tanpairoj et al.
Regarding claim 12, Ou further discloses: 
The data access method as claimed in claim 11, wherein the flash memory comprises a plurality of logical partitions (FIG. 3 Logical addresses 0-P, P-Q, and Q-N are logical partitions of the logical host addresses), the data access method further comprising: 
(FIG. 3 Logical addresses 0-P and P-Q are system partitions) or a data partition (FIG. 3 Logical addresses Q-N is a data partition) respectively based on the setting command (FIG. 6 step 604 Dividing logical addresses into a plurality of logical address sections respectively to the block groups; [0026] the address range of the flash memory 404 used by the host 450 is divided into three address sections).
Ou and Zhou do not appear to explicitly teach “receiving a setting command from the host and sets up the logical partitions.” However, Tanpairoj et al. further disclose:
receiving a setting command from the host, and setting up the logical partitions (FIG. 5 Step 510 Receive Command from a Host to Create a Physical Partition; Step 515 Create a Logical Partition Instead)…
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Ou, Zhou, and Tanpairoj et al. before him/her, to modify the combined teachings of Ou and Zhou with the teachings of Tanpairoj et al. because receiving a setting command from the host will enable the data storage device to set up partitions in the flash to implement a system partition and a data partition.
Regarding claim 13, Ou further discloses: 
The data access method as claimed in claim 12, wherein determining whether data to be written by the write command is the system data or the normal data further comprises: 
determining whether the data to be written by the write command is the system data or the normal data according to the logical partition which is assigned by the write command (FIG. 6 606 Determining a target block group corresponding to the logical address section corresponding to the write data from the block groups), wherein the data to be written is ([0024] When the controller 402 determines the write data to be system data with high importance, because system data has a low tolerance for data errors, the controller 402 selects the second block group with a low erase count as the target block group for storing the write data to ensure the correctness of the system data; [0027] The controller 402 can therefore determine the importance of write data according to whether the logical address of the write data falls in the first address section, the second address section, or the third address section. The controller 402 can then find a target block group with erase counts corresponding to the importance of the write data), and the data to be written is determined to be the normal data when the logical partition assigned by the write command corresponds to the data partition ([0024] When the controller 402 determines the write data to be user data with low importance, because user data has a high tolerance for data errors, the controller 402 selects the first block group with a high erase count as the target block group for storing the write data).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ou and Zhou, as applied to claim 11 above, and further in view of Kim et al. (US 2019/0079830).
Regarding claim 14, Ou further discloses: 
The data access method as claimed in claim 11, further comprising: 
writing the data to be written by the write command to a current block of the blocks (FIG. 6 step 312 Writing the write data to the target block)…
Ou and Zhou do not appear to explicitly teach “maintaining the first mapping table in the RAM, wherein the first mapping table is configured to record a mapping relationship between a physical address and a logical address of each page of the current block.” However, Kim et al. disclose:
…and maintaining the first mapping table in the RAM (FIG. 2 P2L; [0053] The P2L mapping data chunk P2L_MR1…may be managed in the working memory 111), wherein the first mapping table is configured to record a mapping relationship between a physical address and a logical address of each page of the current block ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Ou, Zhou, and Kim et al. before him/her, to modify the combined teachings of Ou and Zhou with the teachings of Kim et al. because recording a mapping relationship between a physical address and a logical address of each page of the current block in a mapping table in the RAM in order to subsequently determine the validity of memory units (Kim et al. [0056]).
Regarding claim 18, Ou further discloses:
The data access method as claimed in claim 14, further comprising: 
when the data to be written by the write command is the system data, writing the system data to the current block ([0024]); 
Ou does not appear to explicitly teach “storing the first mapping table in the RAM to the flash memory; and transmitting the confirm message to the host after storing the first mapping table.” However, Zhou further discloses:
transmitting the confirm message to the host after storing the first mapping table ([0038]).
Ou and Zhou do not appear to explicitly teach the controller…“storing the first mapping table in the RAM to the flash memory.” However, Kim et al. further disclose:
storing the first mapping table in the RAM to the flash memory ([0054] The controller 110 may store the P2L mapping data chunk P2L_MR1…in the storage medium 120);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Ou, Zhou, and Kim et al. before him/her, to modify the combined teachings of Ou and Zhou with the teachings of Kim et al. because storing the first mapping table in the flash memory would protect the data from a sudden power-off.

Allowable Subject Matter
Claims 5-7, 9, 10, 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed August 31, 2021, with respect to the rejection of claims under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ou, Tanpairoj et al., and Zhou.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137